T3y lUnkalapial, J.
T'ii3 controversy arises out of a mandamus proceeding instituted by plaintiff against the City of He® Orleans, also the defendant in this case, wherein the latter, the City of New Orleans, refused to accept City taxes due it by the plaintiff on certain properties described by her in her petition without paying a certain paving bill, also due by her, and in failing to receive the taxes proper, mandamus proceedings were' instituted and both in the Court a quo and in this Court the mandamus was made peremptory (see No. 7313 of the dooket of this Court).
Tie present aotion is brought by plaintiff, Mrs. Santo Coltraro, in order to recover from the defendant, the City of New Orleans, the sum of §500.00, whioh she claims is based upon damages said to have been suffered by her through the fact that she was compelled to institute proceedings, above sat forth, against the City of New Orleans in order to compel 3aid City to accept from her the taxes levied without the payment of the paving bill above referred to for the year 1917.
She avers that the sum of §250.00 is the amount of damages due her personally on account of the worry, annoyanoe, loss of.time, whioh she alleges she suffered through the aots of the City, as aforesaid, and the further sum of §350.00 claimed to be due ber for attorney's fees, she having been oompelled to employ an attorney to defend her rights successfully in said aforementioned suit.
The defendant, the City of New Orleans, filed an exoeption of no cause of aotion, and this exception being maintained by his Honor, the Judge a quo, hence this appeal.
A careful examination of the authorities satisfies us that her claim is not entitled to serious consideration. *333Plaintiff is no more entitled to recover damages as claimco than would, any other litigant who was compelled to resort to the oourts to enforce rights which otherwise thsy could not do, except through judioial proceedings.
It cannot be said that the defendant, the City of New Orleans, either aoted maliolouely or wantonly, nor is it eo asserted, nor is it alleged that any officer of the City aoted in bad faith and without probable cause; hence to hold the municipality 4 in damages for an act done under its governmental powers is, in our opinion, wholly unjustifiable, and the aotion taken in this case by the City claiming that the taxes and paving bills must be paid one and the same time, whilst erroneous as this Court held, yet gives no cr.ua3 for an aotion in damages asserted by plaintiff herein.
Our Supreme Court has held frequently that actions for damages of this oharaoter in attempting to enforce rights, as claimed by plaintiff herein, are not of that character whioh give rise to damages for worry of mind or for maintaining the rights asserted or for attorney's fees. Sage v. Cain, 14 La. 193.
Nor have our oourts favored the allowance of attorney's fíes as a part of damages to injuries either to persons or to properties, except in oases specifically provided by our laws. 35 Ann. 1016; 36 Ann. 133; 39 Ann. 930; 51 Ann. 456; 124 La. 870.
His Honor, the judge of the court a quo, maintained the exception of no cause of action, and in which judgment we concur.
For the reasons assigned, it is ordered, adjudged and decreed that the judgment of the court a quo be affirmed, plaintiff to pay the costs of both oourts.
Judgment affirmed.